Case 3:20-cv-02069-H-BGS Document 6-3 Filed 11/17/20 PageID.53 Page 1 of 1



                         DECLARATION OF SERVICE

      I, the undersigned, declare under penalty of perjury that I am over the age of
eighteen years and not a party to the case; I am employed in the County of San
Diego, California. My business address is 1600 Pacific Highway, Room 355, San
Diego, California, 92101.

    I served the following documents:
DEFENDANT COUNTY OF SAN DIEGO’S NOTICE OF MOTION AND
MOTION TO STAY ALL PROCEEDINGS PENDING RESOLUTION OF
CRIMINAL PROSECUTION

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION TO STAY ALL PROCEEDINGS PENDING RESOLUTION OF
CRIMINAL PROSECUTION

DEFENDANT COUNTY OF SAN DIEGO’S REQUEST FOR JUDICIAL
NOTICE IN SUPPORT OF MOTION TO STAY ALL PROCEEDINGS
PENDING RESOLUTION OF CRIMINAL PROSECUTION
    in the following manner:

      (BY CM/ECF) I cause to be transmitted a copy of the foregoing document(s)
      this date via the United States District Court’s ECF System, which
      electronically notifies all counsel as follows:

BRIAN T. DUNN, ESQ.
EDWARD M. LYMAN, ESQ.
THE COCHRAN FIRM CALIFORNIA
4929 Wilshire Boulevard, Suite 1010
Los Angeles, California 90010-3856
Telephone: (323) 435-8205
Facsimile: (323) 282-5280
Email: bdunn@cochranfirm.com
Email: elyman@cochranfirm.com


Executed on November 17, 2020, at San Diego, California.


                                       By: s/JENNIFER M. MARTIN
                                       E-mail: jennifer.martin2@sdcounty.ca.gov


                     (Henry Bils v. County of San Diego, et al.
                      USDC Case No. 20-CV-2069-H-BGS)
